Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “221” has been used to designate both aluminum particles (in Fig. 2B) and the second aluminum layer (Fig. 2C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both the first substrate and both substrates combined in Fig. 2D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 390.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 309.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “AC target bias power” in claims 15, 17, 18, and 20 is used by the claims to mean “AC power to bias the substrate,” while the accepted meaning is “AC power to bias the target.” Claim 15 already requires a DC power to the sputter target, and the “AC target bias power” seems to suggest a second power to the target. The specification does not provide a special definition but suggests this “AC target bias power” is power applied to the substrate and not the target in paragraph 0027. As a result, it is not clear whether the “AC target bias power” as claimed is a requirement for the target or the substrate. For the purposes of examination, the claim limitation will be at least inclusive of either interpretation.
Claim 17 recites the limitation "wherein lowering the first AC target bias power comprises" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 15 allows for “maintaining” the first AC target bias power and thus does not require “lowering” of the AC target bias power.
Claim 16 is indefinite by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-9, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsura (US 5407863 A). 
Regarding claim 1, Katsura teaches sputtering (col 4 line 64-68) of a first Al wiring sublayer with a minimum grain size (col 5 line 10-11), a second Al wiring sublayer with a grain size larger than the first sublayer (col 5 line 12-14), and a third Al wiring sublayer with a maximum grain size (depositing atop the second aluminum layer) (col 5 line 15-17). Katsura fails to explicitly teach depositing under conditions sufficient to increase the second grain size. However, the specification teaches that the increase in the second grain size can be achieved by depositing aluminum at an increased substrate temperature (para 0037, 0038 line 15-17, para 0069 line 16-18). Additionally, the second aluminum layer is deposited on the substrate; therefore, increasing the substrate temperature will affect the grain growth of the first and second layers in addition to the third layer deposited. Katsura teaches the third Al layer being deposited at a higher substrate temperature than the previous layers (col 5 line 10-17; Fig. 1) and similar methods must necessarily yield similar results. Since Katsura increases the substrate temperature similarly to the applicant, Katsura’s method must necessarily yield similar results to those of the 
Regarding claim 2, Katsura teaches the first aluminum wiring sublayer is deposited at a substrate temperature of 200 °C (below 350 °C) (col 5 line 10-12).
Regarding claim 6, Katsura teaches the first aluminum layer is deposited by exposing the substrate to aluminum and argon (col 7 line 1-2) in a sputtering (PVD) process (col 3 line 64-68).
Regarding claim 7, Katsura teaches the aluminum material is formed using an aluminum target (col 7 line 1-2) in the sputtering process.
Regarding claim 8, Katsura teaches depositing the third aluminum sublayer (aluminum atop the second aluminum to increase the second grain size) is performed at a substrate temperature of 500 °C (greater than 350 °C) (col 5 line 15-17).
Regarding claim 9, Katsura teaches depositing the third aluminum sublayer (aluminum atop the second aluminum to increase the second grain size) is performed at a substrate temperature of 500 °C (between 350 and 500°C) (col 5 line 15-17).
Regarding claim 13, Katsura teaches the third Al sublayer (depositing aluminum atop the second aluminum layer) is performed using a sputtering (PVD) process (col 4 line 64-68) comprising an aluminum target (col 7 line 1-2).
Regarding claim 19, Katsura teaches sputtering (col 4 line 64-68) of a first Al wiring sublayer with a minimum grain size (col 5 line 10-11), a second Al wiring sublayer with a grain size larger than the first sublayer (col 5 line 12-14), and a third Al wiring sublayer with a maximum grain size (depositing aluminum atop the second aluminum layer to increase grain size) (col 5 line 15-17). Katsura also teaches Al film forming equipment (reaction chamber) that can be evacuated or deevacuated in order to oxidize (react) the Al film (col 1 line 58-68, col 2 line 1-3, col 5 line 50-68, col 6 line 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1) 
Regarding claim 3, Katsura fails to explicitly teach a deposition pressure below 10 mTorr. However, Abe teaches depositing the first layer of an aluminum wiring film at a pressure of 3 mTorr (para 0055) to fill a contact hole (Fig. 1 – 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure of Abe in the Katsura process because Katsura is silent to a specific pressure, Katsura inherently has a pressure due to the presence of argon (col 7 line 1-2), and the Abe pressure is used in a similar process.
Regarding claim 5, Katsura fails to explicitly teach the first aluminum layer is deposited at a first DC power between 4 and 60 kW. However, Abe teaches depositing the first layer of an aluminum wiring film at DC power of 9 kW (para 0055) to fill a contact hole (Fig. 1 – 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DC power of Abe in the Katsura process because Katsura is .

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Lee (US 20070045103 A1).
Regarding claim 4, Katsura fails to explicitly teach an AC power in an amount of 600 to 1200 W. However, Lee (US 20070045103 A1) teaches a multi-step aluminum deposition wherein the first deposition occurs at low temperature (below 150 °C) (para 0018, 0019) and the RF (AC) substrate bias is 1 to 700 W (claim 22). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate bias of Lee in the first step of Katsura because higher biasing attracts aluminum atoms into the narrow holes in the substrate (Lee Abstract), thus improving uniformity as desired by Katsura (col 9 line 61-68).  Though Lee does not explicitly teach a substrate bias of 600 to 1200 W, one would have expected the use of any value within the Lee range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values from 1 to 700 W, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 20, Katsura teaches increasing the (first) temperature used for the first Al wiring sublayer to increase the (second) grain size of the second Al wiring sublayer (col 5 line 1-15). Additionally, Katsura teaches that changing the substrate temperature occurs in the Al film forming equipment (reaction chamber) (col 5 line 50-63). Katsura fails to explicitly teach maintaining or lowering a first AC target bias power. However, Lee teaches a multi-step aluminum deposition wherein the first deposition occurs at low temperature (below 150 °C) . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of McDavid (US 4744858 A).
Regarding claim 10, Katsura fails to teach depositing aluminum atop the second aluminum layer to increase the second grain size is performed at a second gas pressure which is larger than the first gas pressure for depositing a first aluminum layer. However, McDavid teaches that the grain size of aluminum strips can be increased by increasing the pressure in argon sputtering (col 2 line 19-23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the deposition pressure for the third Al sublayer of Katsura in order to further increase the grain size.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Lee (US 20070045103 A1) and Wong (US 5175125 A).
Regarding claim 11, Katsura fails to explicitly teach depositing aluminum atop the second aluminum layer is performed at an AC power in an amount below 1200 W. However, Lee teaches a multi-step aluminum deposition wherein the first deposition occurs at low temperature (below 150 °C) (para 0018, 0019) and the RF (AC) substrate bias is 1 to 700 W  Wong teaches that the grain size of aluminum is lower when there is a substrate bias when compared to no bias (col 4 line 63-68, col 5 line 1-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to remove any substrate bias in the third step of the Katsura process in order to further increase the grain size. A 0 W substrate bias would result in an RF (AC) power of less than 1200 W.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Wang (US 20030068522 A1) and Nakamura (US 5940110 A).
Regarding claim 12, Katsura fails to teach depositing aluminum atop the second aluminum layer to increase the second grain size is performed at a DC power greater than 30 kW. However, Wang teaches a three layer Al formation in which the crystal particles increase in (grain) size from the lower to higher layers when formed with increasing sputtering powers of 10, 16, and 40 kW for the first, second, and third layers, respectively (para 0042; Fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the third sputtering power of Wang (40 kW), which is greater than 30 kW, in the third Al sublayer of the Katsura process in order to further increase the grain size. Katsura and Wang do not explicitly teach DC power; however, Nakamura teaches that gradually decreasing the DC sputter power results in a decrease in substrate temperature and thus a decrease in grain size (col 6 line 46-67, col 7 line 1-7), indicating that an increase in power would cause an increase in grain size, as described by Wang. Therefore, it would have been obvious to .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Sundararajan (US 7674636 B2).
Regarding clam 14, Katsura fails to teach restricting a flow of gas adjacent a backside of a substrate to heat the substrate. However, Sundararajan teaches varying the gas pressure and flow of a heat transfer gas on the backside of the substrate to facilitate a change in substrate temperature (col 3 line 44-53, col 4 line 9-15). The temperature control system can include a heating system, cooling system, or both (col 6 line 19-38). The flow is controlled by valves and, in some cases, the heat transfer gas can be permitted to flow only from the substrate to the exhaust while blocking (restricting) the flow from the gas supply source (col 7 line 1-18), thus heating the substrate by preventing new cooling gas to flow through. Katsura teaches step-wise heating of the substrate (Abstract); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the backside gas control system of Sundararajan in the Katsura process in order to maintain a constant, uniform substrate temperature during each deposition and to vary the substrate temperature in between steps, as desired by Katsura (Fig. 1). 

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), and Wong (US 5175125 A).
Regarding claim 15, Katsura teaches sputtering (col 4 line 64-68) of a first Al wiring sublayer with a minimum grain size at a (first) temperature of 200 °C (below 350 °C) (col 5 line 10-12) and a  (para 0018, 0019) and the RF (AC) substrate bias is 1 to 700 W (claim 22). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate bias of Lee in the first step of Katsura because higher biasing attracts aluminum atoms into the narrow holes in the substrate (Lee Abstract), thus improving uniformity as desired by Katsura (col 9 line 61-68). Though Lee does not explicitly teach a substrate bias at least 600 W, one would have expected the use of any value within the Lee range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of  Wong teaches that the grain size of aluminum is lower when there is a substrate bias when compared to no bias (col 4 line 63-68, col 5 line 1-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to remove any substrate bias in the third step of the Katsura process (lower the first AC target bias power) in order to further increase the grain size.
Regarding claim 17, as described in the claim 15 rejection, Katsura in view of Abe, Lee, and Wong teaches completely removing all RF/AC bias in the third deposition step of Katsura, resulting in a power of 0 W, which is below 1200 W.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), and Wong (US 5175125 A) as applied to claim 15 above, and further in view of Sundararajan (US 7674636 B2).
Regarding claim 16, Katsura fails to teach that increasing the first temperature comprises restricting a flow of gas adjacent a backside of a substrate to heat the substrate. However, Sundararajan teaches varying the gas pressure and flow of a heat transfer gas on the backside of the substrate to facilitate a change in substrate temperature (col 3 line 44-53, col 4 line 9-15). The temperature control system can include a heating system, cooling system, or both (col 6 line . 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), and Wong (US 5175125 A) as applied to claim 15 above, and further in view of Nakamura (US 5940110 A).
Regarding claim 18, as described in the claim 15 rejection, Katsura in view of Abe, Lee, and Wong teaches the first AC target bias power is greater than a second AC target bias power because the bias is present in the first step of Katsura and removed in the third step of Katsura. Katsura fails to explicitly teach that the first DC power is lower than a second DC power. However, Nakamura teaches that gradually decreasing the DC sputter power results in a decrease in substrate temperature and thus a decrease in grain size (col 6 line 46-67, col 7 line 1-7), indicating that an increase in DC power would cause an increase in grain size. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the DC power in subsequent steps of the Katsura process in order to further increase the grain size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu (US 20100105203 A1) teaches a sputtering chamber with many of the same chamber components as the instant application, including bellows, exhaust port, shield, and more. Xu (US 5962923 A) teaches a frequency of 1 to 13.56 MHz for RF power and a similar process to Katsura, involving increasing substrate temperature between layers, that specifies an aspect ratio of up to 12:1. Satitpunwaycha (US 6045666 A) teaches combined RF and DC power and meets all limitations of claim 15 except for the initial pressure due to the claim not including the “depositing of aluminum atop the second aluminum layer” limitation from claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794